DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims appear to be claiming computer software.  The claims are directed to a system which is comprised of database tenants.  None of the limitations contain hardware such as a hardware processor.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims contain the language “may be associated”.  This would appear to show that the claims may or may not require the limitations associated with the phrase.  This would leave the claims indefinite since one of ordinary skill in the art would not be sure if the limitations need to meet the criteria.  Furthermore, it is not clear what happens to the claims if the determination is made that there is no dependency.  It would appear that if it is determined that there is no dependency then the claims would still automatically transmit the dependent object since the automatically determine to transmit is a separate limitation from the previous limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8, 10, 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik et al., Patent Application Publication No. 2012/0166488 (hereinafter Kaushik) in view of Heidel et al., Patent Application Publication No. 2018/0253481 (hereinafter Heidel).

Regarding claim 1, Kaushik teaches:
A system comprising: a memory storing processor-executable process steps (Kaushik Paragraph [0041], multi-tenant system 102 includes interface(s) 202, one or more processor(s) 204, and memory);
a processing unit to execute the processor-executable process steps to cause the system to (Kaushik Paragraph [0041], one or more processors):
receive an indication of a first data object to transmit from a first database tenant to a second database tenant, the first data object comprising configuration settings of a database application (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determine whether a first type of the first data object may be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a first type of the first data object may be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a first dependent object associated with the first data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and

automatically determine to transmit the first dependent object from the first database tenant to the second database tenant.
However, Heidel teaches:
automatically determine to transmit the first dependent object from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases).
The claimed invention and Heidel are from the analogous art of tenant systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Heidel to have combined Kaushik and Heidel.  One of ordinary skill in the art would recognize the benefits of transmitting the identified data to the tenant databases.

Regarding claim 3, Kaushik in view of Heidel further teaches:
A system according to Claim 1, the processing unit to execute the processor- executable process steps to cause the system to: determine whether a first type of the first dependent object may be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
if it is determined that a first type of the first dependent object may be associated with a dependent object, determine a second dependent object associated with the first dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).


A system according to Claim 1, the processing unit to execute the processor- executable process steps to cause the system to: determine one or more other dependent objects associated with the first data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
receive a selection of one or more of one or more other dependent objects (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102); and
determine to transmit the selected other dependent objects from the first database tenant to the second database tenant (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102).

Regarding claim 8, Kaushik teaches:
A computer-implemented method comprising: receiving an indication of a first data object to transmit from a first database tenant to a second database tenant, the first data object comprising user configuration settings metadata of a database application and associated with a first data object type (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determining whether a dependent data object may be associated with a data object of the first data object type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a dependent data object may be associated with a data object of the first data object type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determining whether a dependent object is dependent on the first data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
Kaushik does not expressly disclose:
if it is determined that a dependent object is dependent on the first data object, automatically determining to transmit the dependent object from the first database tenant to the second database tenant.
However, Heidel teaches:
if it is determined that a dependent object is dependent on the first data object, automatically determining to transmit the dependent object from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases).
The claimed invention and Heidel are from the analogous art of tenant systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Heidel to have combined Kaushik and Heidel.  One of ordinary skill in the art would recognize the benefits of transmitting the identified data to the tenant databases.

Regarding claim 10, Kaushik in view of Heidel further teaches:
A method according to Claim 8, further comprising: determining whether a first type of the first dependent object may be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
if it is determined that a first type of the first dependent object may be associated with a dependent object, determining a second dependent object associated with the first dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).

Regarding claim 13, Kaushik in view of Heidel further teaches:
A method according to Claim 8, further comprising: determining one or more other dependent objects (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
receiving a selection of one or more of one or more other dependent objects (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102); and
determining to transmit the selected other dependent objects from the first database tenant to the second database tenant (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102).

Regarding claim 15, Kaushik teaches:
A system comprising: a first database tenant associated with first data (Kaushik Fig. 1, shows the plurality of tenants and providers), a first plurality of object providers, and first configuration settings metadata (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates), each of the first plurality of object providers associated with a respective type of configuration settings data object (Kaushik Paragraph [0033], multi-tenant system 102 may be coupled to one or more application servers (not shown in the figures) for hosting multi-tenant applications and for providing and receiving data pertaining to the multi-tenant applications to and from the tenants 104);
a second database tenant associated with second data (Kaushik Fig. 1, shows the plurality of tenants and providers), a second plurality of object providers (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates), and second configuration settings metadata, each of the second plurality of object providers associated with a respective type of configuration settings data object (Kaushik Paragraph [0033], multi-tenant system 102 may be coupled to one or more application servers (not shown in the figures) for hosting multi-tenant applications and for providing and receiving data pertaining to the multi-tenant applications to and from the tenants 104);
a transmit system to: receive an indication of a first configuration settings metadata object of the first configuration settings metadata to transmit to the second configuration settings metadata of the second database tenant (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determine whether a first type of the first configuration settings metadata object may be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a first type of the first configuration settings metadata object may be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a first dependent configuration settings metadata object associated with the first configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
Kaushik does not expressly disclose:
automatically determine to transmit the first dependent configuration settings metadata object to the second configuration settings metadata of second database tenant.
However, Heidel teaches:
automatically determine to transmit the first dependent configuration settings metadata object to the second configuration settings metadata of second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases).
The claimed invention and Heidel are from the analogous art of tenant systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Heidel to have combined Kaushik and Heidel.  One of ordinary skill in the art would recognize the benefits of transmitting the identified data to the tenant databases.

Regarding claim 17, Kaushik in view of Heidel further teaches:
A system according to Claim 15, the transmit system to: determine whether a first type of the first dependent object may be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
if it is determined that a first type of the first dependent object may be associated with a dependent object, determine a second dependent object associated with the first dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).

Regarding claim 20, Kaushik in view of Heidel further teaches:
A system according to Claim 15, the transmit system to: determine one or more other dependent configuration settings metadata objects (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
receive a selection of one or more of one or more other dependent configuration settings metadata objects (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102); and
determine to transmit the selected other dependent configuration settings metadata objects to the second configuration settings metadata of the second database tenant (Heidel Paragraph [0095], results generated in response to executing the SELECT queries on the second tenant databases 6102 are based on data that has already been replayed on the second tenant databases 6102).

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik in view of Heidel and De Schrijver et al., Patent Application Publication No. 2021/0165760 (hereinafter De).

Regarding claim 2, Kaushik in view of Heidel teaches parent claim 1.
Kaushik in view of Heidel does not expressly disclose:
present an indicator of the first dependent object;
receive an instruction to present a data object on which the first dependent object is dependent;
in response to the instruction, present an indicator of the first dependent object.
However, De teaches:
present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
receive an instruction to present a data object on which the first dependent object is dependent (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
in response to the instruction, present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects).
The claimed invention and De are from the analogous art of data dependency systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and De to have combined Kaushik and De.  One of ordinary skill in the art would recognize the benefits that providing and indicator would bring the system by allowing tenants to be notified of actions.

Regarding claim 9, Kaushik in view of Heidel teaches parent claim 8.
Kaushik in view of Heidel does not expressly disclose:
presenting an indicator of the first dependent object;
receiving an instruction to present a data object on which the first dependent object is dependent;
in response to the instruction, presenting an indicator of the first dependent object.
However, De teaches:
presenting an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
receiving an instruction to present a data object on which the first dependent object is dependent (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
in response to the instruction, presenting an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects).
The claimed invention and De are from the analogous art of data dependency systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and De to have combined Kaushik and De.  One of ordinary skill in the art would recognize the benefits that providing and indicator would bring the system by allowing tenants to be notified of actions.

Regarding claim 16, Kaushik in view of Heidel teaches parent claim 15.
Kaushik in view of Heidel does not expressly disclose:
present an indicator of the first dependent object;
receive an instruction to present a data object on which the first dependent object is dependent;
in response to the instruction, present an indicator of the first dependent object.
However, De teaches:
present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
receive an instruction to present a data object on which the first dependent object is dependent (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects);
in response to the instruction, present an indicator of the first dependent object (De Paragraph [0139], barrier indicators may be set in each shard for their respective dependent data objects).
The claimed invention and De are from the analogous art of data dependency systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and De to have combined Kaushik and De.  One of ordinary skill in the art would recognize the benefits that providing and indicator would bring the system by allowing tenants to be notified of actions.

Claims 4, 5, 7, 11, 12, 14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik in view of Heidel and Jacob, Patent Application Publication No. 2013/0124529 (hereinafter Jacob).

Regarding claim 4, Kaushik in view of Heidel teaches parent claim 1.
Kaushik in view of Heidel further teaches:
A system according to Claim 1, wherein determination of whether a first type of the first data object may be associated with a dependent object is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), and
Kaushik in view of Heidel does not expressly disclose:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first type.
However, Jacob teaches:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 5, Kaushik in view of Heidel and Jacob further teaches:
A system according to Claim 4, the processing unit to execute the processor- executable process steps to cause the system to: receive an indication of a second data object to transmit from the first database tenant to the second database tenant, the second data object comprising configuration settings of the database application (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determine whether a second type of the second data object may be associated with a dependent object based on the second type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a second type of the second data object may be associated with a dependent object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a second dependent object associated with the second data object by querying of a second provider associated with the second type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates).

Regarding claim 7, Kaushik in view of Heidel teaches parent claim 6.
Kaushik in view of Heidel further teaches:
A system according to Claim 6, wherein determination of whether a first type of the first data object may be associated with a dependent object is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates),
Kaushik in view of Heidel does not expressly disclose:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first type, and
wherein determination of the one or more other dependent objects comprises querying of the first provider.
However, Jacob teaches:
wherein determination of the first dependent object associated with the first data object comprises querying of a first provider associated with the first type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query), and
wherein determination of the one or more other dependent objects comprises querying of the first provider (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 11, Kaushik in view of Heidel teaches parent claim 8.
Kaushik in view of Heidel further teaches:
A method according to Claim 8, wherein the determination of whether a dependent data object may be associated with a data object of the first data object type is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), and
Kaushik in view of Heidel does not expressly disclose:
wherein the determination of the dependent object comprises querying of a first provider associated with the first type.
However, Jacob teaches:
wherein the determination of the dependent object comprises querying of a first provider associated with the first type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 12, Kaushik in view of Heidel and Jacob further teaches:
A method according to Claim 11, further comprising: receiving an indication of a second data object to transmit from the first database tenant to the second database tenant, the second data object comprising user configuration settings metadata of a database application and associated with a second data object type (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determining whether a dependent data object may be associated with a data object of the second data object type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a dependent data object may be associated with a data object of the second data object type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determining whether a dependent object is dependent on the second data object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
if it is determined that a second dependent object is dependent on the second data object, automatically determining to transmit the second dependent object from the first database tenant to the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases).

Regarding claim 14, Kaushik in view of Heidel teaches parent claim 13.
Kaushik in view of Heidel further teaches:
A method according to Claim 13, wherein the determination of whether a dependent data object may be associated with a data object of the first data object type is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates),
Kaushik in view of Heidel does not expressly disclose:
wherein the determination of the dependent object comprises querying of a first provider associated with the first data type, and
wherein determination of the one or more other dependent objects comprises querying of the first provider.
However, Jacob teaches:
wherein the determination of the dependent object comprises querying of a first provider associated with the first data type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query), and
wherein determination of the one or more other dependent objects comprises querying of the first provider (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 18, Kaushik in view of Heidel teaches parent claim 15.
Kaushik in view of Heidel further teaches:
A system according to Claim 15, wherein determination of whether a first type of the first configuration settings metadata object may be associated with a dependent configuration settings metadata object is based on the first type (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), and
Kaushik in view of Heidel does not expressly disclose:
wherein determination of the first dependent configuration settings metadata object associated with the first configuration settings metadata object comprises querying of a first provider associated with the first type.
However, Jacob teaches:
wherein determination of the first dependent configuration settings metadata object associated with the first configuration settings metadata object comprises querying of a first provider associated with the first type (Jacob Paragraph [0008], uses or applications of the respective configuration functions; indexing the configuration functions and the assigned respective sets of metadata, receiving a configuration function search query).
The claimed invention and Jacob are from the analogous art of configuration systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Kaushik and Jacob to have combined Kaushik and Jacob.  One of ordinary skill in the art would recognize the benefits of using query in order to search for data efficiently.

Regarding claim 19, Kaushik in view of Heidel and Jacob further teaches:
A system according to Claim 18, the transmit system to: receive an indication of a second configuration settings metadata object of the first configuration settings metadata to transmit to the second configuration settings metadata of the second database tenant (Kaushik Paragraph [0034], metadata repository may include metadata pertaining to tenants, to a base template, one or more configuration templates, inheritance of configuration templates, reference attributes, and differential attributes associated with the multi-tenant application);
determine whether a second type of the second configuration settings metadata object may be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates);
if it is determined that a second type of the second configuration settings metadata object may be associated with a dependent configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates), determine a second dependent configuration settings metadata object associated with the second configuration settings metadata object (Kaushik Paragraph [0022], configuration template may be inherited from one or more other configuration templates, which can be referred to as (dependent) parent configuration templates); and
automatically determine to transmit the second dependent configuration settings metadata object to the second configuration settings metadata of the second database tenant (Heidel Paragraph [0093], The transmitted metadata logs are received by the second tenant databases 6102 and are replayed by the second tenant databases 6102 in the order that the metadata logs were transmitted by the first tenant databases).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562.  The examiner can normally be reached on Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN D EYERS/               Examiner, Art Unit 2164             

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164